DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 11/07/2022. Claims 1 and 3-21 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “classifying…” The “classifying…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “estimating…” The “estimating…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating… a statistical model...” The “generating …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating… a prediction...” The “generating …” limitation, as drafted, is a mathematical calculation. Thus, the claim falls within the mathematical concept grouping of judicial exception.  This limitation is a mathematical concept.

The claim recites the limitation of “allocating…” The “allocating …” limitation, as drafted, is a mathematical calculation. Thus, the claim falls within the mathematical concept grouping of judicial exception.  This limitation is a mathematical concept.

For Step 2, Prong 2, the claim does recite additional elements: receiving, computing device, devices and statistical model.  

Accordingly, these additional elements (computer system) of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving …” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving…” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “penalizing differences in the estimated occurrence between adjacent ages of the plurality of ages” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as “the estimating includes fitting a weighted logistic regression to portions of the data that correspond to the respective cohort at the respective age” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 1, recites further limitations such as “ the plurality of time periods and the plurality of ages define a same amount of time, respectively” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 1, recites further limitations such as “selecting … and fitting…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: statistical model.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 6, recites further limitations such as “include …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: statistical models.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “the predicted occurrence is a rate of occurrence” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 1, recites further limitations such as “effects …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: statistical models.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 9, recites further limitations such as “the feature- engineered covariate is a temporal parameter” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 11:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “classifying…” The “classifying…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “describing...” The “describing …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “indicating.” The “indicating …” limitation, as drafted, is a mathematical calculation. Thus, the claim falls within the mathematical concept grouping of judicial exception.  This limitation is a mathematical concept.

For Step 2, Prong 2, the claim does recite additional elements: processing system, computer-readable storage media, statistical model, digital content, and network.

Accordingly, these additional elements (computer system) of generic computer and computer functions (processor executing an algorithm) considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “generating includes estimating the occurrence for the user event for the plurality of entries in the table using regularization…” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as “generating includes estimating the occurrence …differences in the rate of occurrence between adjacent levels of the plurality of cohort” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 11, recites further limitations such as “generating includes …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: statistical model
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 11, recites further limitations such as “.. includes …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: statistical model
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 11, recites further limitations such as “wherein the rate of occurrence is a conditional chum rate…” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 17:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating… a table...” The “generating …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “classifying…” The “classifying…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating… a statistical model...” The “generating …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “estimating…” The “estimating…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating… a prediction.” The “generating …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “managing.” The “managing …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: statistical model.

Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 17, recites further limitations such as “...generating a prediction …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: statistical model
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 11, recites further limitations such as “...generated prediction …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: displaying and user interface.
The “displaying… “is an intended use and linked to the judicial exception.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 17, recites further limitations such as “..selecting  …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: statistical model
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 21:
Claim 21, which incorporates the rejection of claim 17, recites further limitations such as “…penalizing differences in the estimated occurrence between adjacent levels of the plurality of cohorts…” that are part of the abstract idea and do not amount to an inventive concept.

Response to Applicant’s arguments
Applicant's arguments on file on 11/07/2022 with respect to claims 1 and 3-21 have been considered and are not persuasive for the 101 rejection.

Claim Rejections under 35 USC § 101

Argument 
It is respectfully submitted that these features are incapable of being performed using pen-and -paper, cannot be performed in the human mind, and overcomes conventional technical challenges and as such improves operation through increased accuracy. 

Examiner’s response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.  It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the manufacturing and configuring an information handling system and other claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (MPEP 2106.05(b)).  The claim is not patent eligible.
No further  arguments were presented for dependent claims.  Therefore, the independent claims and their corresponding dependent claims thereform are not eligible under 35 USC § 101.

Further, the Applicant also incorporates the arguments from the previous response (examiner note: the response filed on August 26, 2022), i.e., Arguments (1)-(8) and therefore the Applicant will not further burden the record.

(1) Estimating ... occurrence of the event for the plurality of cohorts over a plurality of ages from the data using regularization, the regularization including penalizing differences in the estimated occurrence between adjacent levels of the plurality of cohorts.

Argument 1
Applicant appears to assert that the Office does not address the "regularization" feature that improves operation and is not performable, practically, as a mental process. It is respectfully submitted that this feature has not been addressed in the rejection, except mentioned briefly with respect to Claim 12. 

Examiner’s response:
Examiner respectfully disagrees. The "regularization “feature is part of the abstract idea and does not amount to an inventive concept.  It does not improve any computer functionalities or technology. Therefore, Examiner respectfully maintains the rejection.

(2) A statistical model having an objective function configured to use an event indicator and generating ... a prediction based on the generated model using the objective function and the event indicator.

Argument 2
It is respectfully submitted that this feature improves device operation and is not practically capable of being performed in the human mind or by pen-and-paper.

Examiner’s response:
Examiner respectfully disagrees.  This feature is part of the abstract idea and does not amount to an inventive concept. One can solve an objective function using pen-and-paper.  The event indicator is not meaningful and is used to perform the abstract idea.  On can solve an objective function mentally, as claimed “regularization” merely amounts to "penalizing differences in the estimated occurrence".  
The statistical model is an additional element that does not integrate the abstract idea into a practical application or is not significantly more.   Therefore, Examiner respectfully maintains the rejection.

(3) Allocating, by the at least one computing device, the resources of the devices based on the prediction.

Argument 3
Applicant appears to assert that these features improve the functioning of a computer and therefore are patent eligible. 
Examiner’s response:
Examiner respectfully disagrees.  “Allocating” as claimed amounts to determining a number of resources for each device, thus clearly falling within the mental process category of judicial exception. Therefore, Examiner respectfully maintains the rejection.

(4) A prediction of occurrence of the user event for a future unfilled table entry based on the plurality of entries of the table modeled by the generated model, ... , the prediction of occurrence for the future unfilled table entry generated using regularization that penalizes differences in the rate of occurrence between adjacent levels in the table.

Argument 4
It is respectfully submitted that this feature improves device operation and is not practically capable of being performed in the human mind or by pen-and-paper.

Examiner’s response:
Examiner respectfully disagrees.  This feature is part of the abstract idea and does not any computer functionalities or technology.  Therefore, Examiner respectfully maintains the rejection.

(5) Operations including generating ... digital content for dissemination via a network based on the prediction of the occurrence.
Argument 5
The “generating …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The digital content, and network are additional elements that do not improve any technology or integrate the abstract idea into a practical application.  The claim is directed to the abstract idea.

(6) The statistical model having an objective function using an event indicator.

Argument 6
It is respectfully submitted that this feature improves device operation and is not practically capable of being performed in the human mind or by pen-and-paper.

Examiner’s response:
Examiner respectfully disagrees.  The event indicator is not meaningful and is used to perform the abstract idea.  One can solve an objective function using pen-and-paper.  
The statistical model is an additional element that does not integrate the abstract idea into a practical application or is not significantly more.   Therefore, Examiner respectfully maintains the rejection.

(7) Means for generating a prediction for a future unfilled table entry by the statistic model based on the event indicator and the plurality of entries from the table using regularization.

Argument 7
It is respectfully submitted that this feature improves device operation and is not practically capable of being performed in the human mind or by pen-and-paper.

Examiner’s response:
Examiner respectfully disagrees.  The event indicator is not meaningful and is used to perform the abstract idea.  On can solve an objective function using pen-and-paper.  
The statistical model is an additional element that does not integrate the abstract idea into a practical application or is not significantly more.   Therefore, Examiner respectfully maintains the rejection.

(8) Means for managing the device operation to address resource usage based on the statistical model.

Argument 8
It is respectfully submitted that this feature improves device operation and is not practically capable of being performed in the human mind or by pen-and-paper.

Examiner’s response:
Examiner respectfully disagrees.  The claim recites the limitation of “managing.” The “managing …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. This limitation is a mental process. 
The statistical model is an additional element that does not integrate the abstract idea into a practical application or is not significantly more.   Therefore, Examiner respectfully maintains the rejection.
Further Applicant has presented arguments on pages 11-13 , essentially stating that certain  claimed feature amount to an improvement in technology. Examiner respectfully notes that the purported improvements are at best improvements in the abstract idea itself, and any improvement in technology or inventive concept must come from inclusion of the additional elements in the claims.  Therefore the rejection is maintained 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122